Citation Nr: 0406625	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  02-07 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date, prior to September 28, 
2000, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date, prior to September 28, 
2000, for the grant of a total disability evaluation based on 
individual unemployability (TDIU).

3.  Entitlement to an effective date, prior to September 28, 
2000, for eligibility for Dependents' Educational Assistance 
under Chapter 35, United States Code.

4.  Entitlement to an initial evaluation, in excess of 50 
percent, for PTSD.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  

In November 2002, the Board denied the above listed claims.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  The Court vacated the issues 
listed above and remanded them to the Board.  

In the Joint Motion for Remand, dated in September 2003, the 
parties agreed that the following issues decided by the 
Board, in November 2002, were NOT at issue in the appeal to 
the Court: entitlement to an effective date prior to 
September 28, 2000 for the assignment of a 30 percent 
evaluation for gunshot wound, neck and back, Muscle Group 
XXIII; entitlement to an increased evaluation for gunshot 
wound, neck and back, Muscle Group XXIII, currently rated at 
30 percent; and entitlement to a compensable initial 
evaluation for bilateral hearing loss.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The Court's September 2003 Order vacated the issues listed on 
page 1 and remanded them to the Board for action consistent 
with a Joint Motion for Remand executed by the parties in 
September 2003.  That Motion noted that the RO had received 
records showing treatment for PTSD by a Dr. Sprague, M.D.  It 
was noted that Dr. Sprague's records were never obtained and 
that any existing records should be obtained from Dr. 
Sprague.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  

2.  The RO should ask the veteran to 
complete releases, with identifying 
information, for Dr. Sprague and any other 
caregivers the veteran feels may have 
relevant information.  

3.  After obtaining the necessary 
releases, the RO should ask Dr. Sprague, 
and any other caregiver listed by the 
veteran, for a complete copy of the 
veteran's medical records.  

4.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




